Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 19, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162674(48)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  MICHELLE McCARTY,                                                                                                    Justices
           Plaintiff-Appellant,
                                                                      SC: 162674
  v                                                                   COA: 350052
                                                                      Calhoun CC: 2018-001365-NI
  WANDA AKINS and EVEREST NATIONAL
  INSURANCE COMPANY,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the plaintiff-appellant to extend the time for filing her
  reply is GRANTED. The reply submitted on May 18, 2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 19, 2021

                                                                                Clerk